Case 7:20-cv-00280-TTC-RSB Document 19 Filed 12/22/20 Page 1 of 9 Pageid#: 111




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                             ROANOKE DIVISION

 LAWRENCE LEVONE ROBERSON,)
                          )
     Plaintiff,           )                           Civil Action No. 7:20cv00280
                          )
 v.                       )                           MEMORANDUM OPINION
                          )
 MELVIN DAVIS, et al.,    )                           By:    Hon. Thomas T. Cullen
                          )                                  United States District Judge
     Defendants.          )


        Lawrence LeVone Roberson, a Virginia inmate proceeding pro se, filed this civil action

 under 42 U.S.C. § 1983, alleging the defendants violated his rights to be free from cruel and

 unusual punishment, to equal protection, and to due process. The defendants have moved to

 dismiss Roberson’s complaint. Having reviewed the pleadings, the court will grant defendants’

 motion to dismiss.

                                                 I.

        Roberson alleges that on November 11, 2018, after having a disagreement with another

 inmate in the “TV area” of their pod at River North Correctional Center, Roberson left that

 area and went back to his cell by himself “to avoid all foolishness” with the other inmate.

 Shortly thereafter, the other inmate entered Roberson’s cell and the booth officer closed the

 cell door, “trapping” Roberson and the other inmate in there. Roberson claims the other

 inmate began to “physically assault[]” and threaten to kill Robertson. Believing that his life was

 in danger, Roberson states that he “defend[ed]” himself by biting the other inmate “to get him

 off of [Roberson] . . . and stop him from trying to kill him.” As a result, the other inmate lost
Case 7:20-cv-00280-TTC-RSB Document 19 Filed 12/22/20 Page 2 of 9 Pageid#: 112




 a portion of his ear that Roberson had bitten off and suffered a fractured orbital socket and a

 large scratch on his cheek.

         Defendant Sgt. Warring responded to the incident after the altercation had ended and

 when the other inmate was already in the medical unit. Sgt. Warring interviewed the other

 inmate and documented his injuries. Sgt. Warring determined that Roberson and the other

 inmate got into an altercation that resulted in the injuries the other inmate suffered. Sgt.

 Warring filed a disciplinary offense report against Roberson, charging him with the disciplinary

 offense of aggravated assault upon an offender. Roberson argues that Sgt. Warring failed to

 adequately investigate the incident before filing the disciplinary offense report because he

 failed to interview Roberson. Roberson also claims that Sgt. Warring “treated [him] differently

 from all other prisoner(s)” in the way he investigated and reported the incident.

         Roberson alleges that defendant Lt. West violated his rights by authorizing the

 disciplinary infraction against Roberson without conducting an adequate investigation because

 he did not interview Roberson. He also claims that Lt. West treated him differently “from all

 other prisoner(s)” because he “normally” interviews all of the other inmates involved in an

 incident before authorizing a disciplinary charge.

         Roberson had a disciplinary hearing on the assault charge on December 3, 2018, before

 defendant Institutional Hearing Officer (“IHO”) Sims.1 Roberson claims that IHO Sims was

 biased when he found Roberson guilty and imposed a penalty of restitution for the damages




 1 The court notes that, in his disciplinary hearing, Roberson presented his argument that he was defending
 himself against the attack by the other inmate.
Case 7:20-cv-00280-TTC-RSB Document 19 Filed 12/22/20 Page 3 of 9 Pageid#: 113




 he caused to the other inmate.2 Roberson also claims that IHO Sims “treated [him] differently

 from all other prisoners claiming self-defense” in a disciplinary hearing.

        Roberson alleges defendant Major Northup violated his rights when he “approved”

 the IHO’s decision of guilt and imposition of restitution even though Roberson was

 “defend[ing] himself.” Roberson also claims Major Northup “treated [him] differently from

 all other prisoners.”

        Finally, Roberson claims defendant Warden Davis violated his rights by denying

 Roberson’s appeal of the disciplinary conviction and “treat[ing him] differently from all other

 prisoner(s)” because Roberson claimed self-defense.

                                                   II.

        A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the legal

 sufficiency of a complaint to determine whether the plaintiff has properly stated a claim; “it

 does not resolve contests surrounding the facts, the merits of a claim, or the applicability of

 defenses.” Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992). In considering

 a Rule 12(b)(6) motion, a court must accept all factual allegations in the complaint as true and

 must draw all reasonable inferences in favor of the plaintiff. Erickson v. Pardus, 551 U.S. 89, 94

 (2007). Legal conclusions in the guise of factual allegations, however, are not entitled to a

 presumption of truth. Ashcroft v. Iqbal, 556 U.S. 662 (2009).

        Although a complaint “does not need detailed factual allegations, a plaintiff’s obligation

 to provide the grounds of his entitle[ment] to relief requires more than labels and conclusions,



 2 The amount of restitution was not determined at the disciplinary hearing. On October 3, 2019, Roberson
 received a bill for $24,478.00 for the other inmate’s medical bills.
Case 7:20-cv-00280-TTC-RSB Document 19 Filed 12/22/20 Page 4 of 9 Pageid#: 114




 and a formulaic recitation of a cause of action’s elements will not do.” Bell Atl. Corp. v. Twombly,

 550 U.S. 544, 555 (2007) (citations and quotations omitted). “Factual allegations must be

 enough to raise a right to relief above the speculative level,” id., with all the allegations in the

 complaint taken as true and all reasonable inferences drawn in the plaintiff’s favor, Chao v.

 Rivendell Woods, Inc., 415 F.3d 342, 346 (4th Cir. 2005). Rule 12(b)(6) does “not require

 heightened fact pleading of specifics, but only enough facts to state a claim to relief that is

 plausible on its face.” Twombly, 550 U.S. at 570. Consequently, “only a complaint that states a

 plausible claim for relief survives a motion to dismiss.” Iqbal, 556 U.S. at 679 (citing Twombly,

 550 U.S. at 556). A claim is plausible if the complaint contains “factual content that allows the

 court to draw the reasonable inference that the defendant is liable for the misconduct alleged,”

 and if there is “more than a sheer possibility that a defendant has acted unlawfully.” Id. at 678.

        In order to allow for the development of a potentially meritorious claim, federal courts

 have an obligation to construe pro se pleadings liberally. See, e.g., Boag v. MacDougall, 454 U.S.

 364, 365 (1982). Moreover, “[l]iberal construction of the pleadings is particularly appropriate

 where . . . there is a pro se complaint raising civil rights issues.” Smith v. Smith, 589 F.3d 736,

 738 (4th Cir. 2009). Nevertheless, “[p]rinciples requiring generous construction of pro se

 complaints are not . . . without limits.” Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th

 Cir. 1985). “A pro se plaintiff still must allege facts that state a cause of action.” Bracey v.

 Buchanan, 55 F. Supp. 2d 416, 421 (E.D. Va. 1999).

                                                III.

        Roberson claims the defendants violated his Eighth Amendment right to be free from

 cruel and unusual punishment. The court concludes that Roberson’s allegations fail to state a
Case 7:20-cv-00280-TTC-RSB Document 19 Filed 12/22/20 Page 5 of 9 Pageid#: 115




 cognizable Eighth Amendment claim and, therefore, will grant defendants’ motion to dismiss

 these claims.

        To state a cognizable claim of deliberate indifference under the Eighth Amendment,

 an inmate must allege facts showing that the defendants were aware of a prison condition

 posing an objectively substantial risk of serious physical or emotional injury and that they acted

 with subjective, conscious disregard to that risk. Farmer v. Brennan, 511 U.S. 825, 834 (1994);

 Wilson v. Seiter, 501 U.S. 294, 198 (1991); Strickler v. Waters, 989 F.2d 1375, 1379 (4th Cir. 1993).

 In this case, Roberson has not identified any objective risk to which the named defendants

 were subjectively indifferent. Roberson does not allege any of the named defendants were

 aware of the risk that Roberson was going to be involved in a fight with another inmate, aware

 of any serious medical need, or aware of any other prison condition that was posing an ongoing

 threat to Roberson’s well-being. Rather, Roberson alleges that each defendant was involved in

 some phase of Roberson’s after-the-fact institutional disciplinary charge, hearing, and appeal.

 Although Roberson repeatedly references the Eighth Amendment and alleges that the

 defendants acted with deliberate indifference toward him, his complaint fails to allege a

 plausible Eighth Amendment claim against the named defendants. Accordingly, the court will

 grant defendants’ motion to dismiss the Eighth Amendment claims.

                                                 IV.

        Roberson also claims that each of the defendants violated his right to equal protection.

 The court concludes that Roberson’s allegations fail to state a cognizable equal protection

 claim and, therefore will grant defendants’ motion to dismiss these claims.
Case 7:20-cv-00280-TTC-RSB Document 19 Filed 12/22/20 Page 6 of 9 Pageid#: 116




        “To succeed on an equal protection claim, a plaintiff must first demonstrate that he

 has been treated differently from others with whom he is similarly situated and that the unequal

 treatment was the result of intentional or purposeful discrimination.” Morrison v. Garraghty, 239

 F.3d 648, 654 (4th Cir. 2001). “Once this showing is made, the court proceeds to determine

 whether the disparity in treatment can be justified under the requisite level of scrutiny.” Id.; see

 also Sylvia Dev. Corp. v. Calvert Cty., 48 F.3d 810, 818-19 (4th Cir. 1995). “Generally, in

 determining whether persons are similarly situated for equal protection purposes, a court must

 examine all relevant factors.” United States v. Olvis, 97 F.3d 739, 744 (4th Cir. 1996). The thrust

 of the inquiry is whether the plaintiff can “identify persons materially identical to him or her

 who ha[ve] received different treatment.” Kolbe v. Hogan, 813 F.3d 160, 185 (4th Cir. 2016). To

 pass the similarly-situated threshold, “the ‘evidence must show a high degree of similarity’”—

 that is, “‘apples should be compared to apples.’” Id. (quoting LaBella Winnetka, Inc. v. Village of

 Winnetka, 628 F.3d 937, 942 (7th Cir. 2010); Barrington Cove Ltd. P’ship v. R.I. Hous. & Mortg.

 Fin. Corp., 246 F.3d 1, 8 (1st Cir. 2001)).

        Roberson has not plausibly alleged that other individuals involved in altercations with

 other inmates were allowed to avoid imposition of disciplinary penalties by claiming self-

 defense. This court has recognized that there is no general right to claim “self-defense” in the

 context of institutional disciplinary hearings. Muhammad v. Virginia, No. 7:14cv00529, 2016

 U.S. Dist. LEXIS 11153, at *50, 2016 WL 1068019, at *15 (W.D. Va. Feb. 1, 2016) (“In the

 context of disciplinary proceedings, prisoners do not have a right to rely upon a claim of self-

 defense to a charge of fighting.”) (citing Rowe v. DeBruyn, 17 F.3d 1047, 1053 (7th Cir. 1994)

 (finding that prisoners have no fundamental right to argue self-defense to avoid disciplinary
Case 7:20-cv-00280-TTC-RSB Document 19 Filed 12/22/20 Page 7 of 9 Pageid#: 117




 charge for fighting)). Roberson’s generalized allegations that he was treated differently from

 “all other” inmates in the context of unspecified disciplinary proceedings fails to satisfy his

 burden of setting forth plausible, particularized facts that would support a finding of unequal

 treatment. See, e.g., O’Bar v. Pinion, 953 F.2d 74, 82 (4th Cir. 1991) (reversing judgment in favor

 of plaintiff on an equal protection claim, reasoning that the plaintiff did not identify “any other

 inmate ” who was treated differently under analogous circumstances, and “no other inmate is

 identified as being in factual circumstances close to those of” the plaintiff); Hatcher v. Salyers,

 No. 08-cv-224, 2008 U.S. Dist. LEXIS 19714, at *7-8, 2008 WL 686758, at *3 (W.D. Va. Mar.

 13, 2008) (“These allegations fail to state any constitutional claim of unequal treatment,

 because [plaintiff] fails utterly to allege facts indicating that he and the other inmates had

 similar medical problems.”).

        In addition, Roberson has also failed to allege that any difference in treatment was a

 result of intentional or purposeful discrimination. In order to state an equal protection claim,

 a plaintiff must set forth “specific, non-conclusory factual allegations that establish improper

 motive.” Williams v. Hansen, 326 F.3d 569, 584 (4th Cir. 2003). In this case, Roberson alleges

 the defendants should not have charged him, convicted him, or upheld the disciplinary

 conviction because he believes he was acting in self-defense. But Roberson has not plausibly

 alleged that any of these defendants were motivated by discriminatory animus. See Brown v.

 Warner, 2014 U.S. Dist. LEXIS 59548, at *24 (E.D. Wash. Apr. 10, 2014) (“Two isolated

 instances when one inmate is charged with fighting for engaging in defensive tactics while

 another is not, does not support an equal protection claim,” for “[a] mere showing of inequality

 does not establish an equal protection violation,” particularly where the “Plaintiff has failed to
Case 7:20-cv-00280-TTC-RSB Document 19 Filed 12/22/20 Page 8 of 9 Pageid#: 118




 allege facts showing he was intentionally treated differently from similarly situated inmates.”)

 Therefore, the court concludes that Roberson has failed to allege a viable equal protection

 claim and the court will grant defendants’ motion to dismiss the equal protections claims.3

                                                        V.

         Finally, to the extent Roberson is attempting to state a claim against any of these

 defendants based on an alleged failure to adequately investigate the circumstances of the

 altercation, this does not state a viable constitutional claim. See, e.g., Underwood v. Beavers, No.

 7:15cv513, 2016 U.S. Dist. LEXIS 134119, at *7 (W.D. Va. Sept. 29, 2016) (holding that an

 alleged failure to investigate “did not contribute in any way” to an alleged constitutional

 violation, and, “even assuming that prison policy required an investigation, state officers’

 violations of prison policies do not equate with constitutional violations, and thus are not

 actionable under § 1983”); see also Lambert v. Middle River Reg’l Jail, No. 7:20cv00001, 2020 U.S.

 Dist. LEXIS 70349, at n.1 (W.D. Va. Apr. 15, 2020) (“Claims that officials failed to investigate

 an inmate’s grievances or appeals cannot be brought under § 1983.”) (citing Charles v. Nance,

 186 F. App’x 494, 495 (5th Cir. 2006) (holding that alleged failure to investigate “fails to assert

 a due process violation”); Sweat v. Rennick, No. 9:11-2908, 2012 U.S. Dist. LEXIS 55200, at *5,

 2012 WL 1358721, at *2 (D.S.C. Feb. 7, 2012) (“Plaintiff’s complaint that this Defendant has


 3 Moreover, to the extent West’s allegation that IHO Sims was “biased” can be construed as a due process
 claim, it also fails. Where the due process clause is implicated, an inmate facing disciplinary charges has a right
 to an impartial decisionmaker. Wolff v. McDonnell, 418 U.S. 539, 571 (1974). However, institutional hearing
 officers are not held to the same standard of neutrality as judges in criminal proceedings. Allen v. Cuomo, 100
 F.3d 253, 259 (2d Cir. 1996). Rather, the court must presume that the IHO performed with honesty and integrity
 and, thus, for the court to find him less than impartial, “there must be some substantial countervailing reason
 to conclude that [he was] actually biased with respect to factual issues being adjudicated.” Gwinn v. Awmiller,
 354 F.3d 1211, 1220 (10th Cir. 2004)); see Wolff, 418 U.S. at 592. West’s conclusory statement that IHO Sims
 was biased is not sufficiently substantial or specific to overcome the presumption that IHO Sims was a fair and
 impartial decision maker. Accordingly, any due process claim on this basis fails.
Case 7:20-cv-00280-TTC-RSB Document 19 Filed 12/22/20 Page 9 of 9 Pageid#: 119




 not properly investigated his claims . . . fails to set forth a claim for a violation of a

 constitutional right.”); Lewis v. Williams, Nos. 05-13, 05-51, 05-52, 2006 U.S. Dist. LEXIS 8444,

 at *18-19, 2006 WL 538546, at *7 (D. Del. Mar. 6, 2006) (“[T]he failure to investigate a

 grievance does not raise a constitutional issue.”). Accordingly, to the extent Roberson is

 seeking to hold defendants liable for an alleged failure to adequately investigate his altercation

 with the other inmate prior to pursuing disciplinary action against him or during his appeal of

 his disciplinary conviction, his allegations fail to state a cognizable constitutional claim and the

 court will grant defendants’ motion to dismiss these claims.

                                                 VI.

        For the reasons stated, the court will grant defendants’ motion to dismiss Roberson’s

 complaint.

        The clerk is directed to forward a copy of this Memorandum Opinion and

 accompanying Order to Roberson and all counsel of record.

        ENTERED this 22nd day of December, 2020.



                                                       __/s/ Thomas T. Cullen______________
                                                       HON. THOMAS T. CULLEN
                                                       UNITED STATES DISTRICT JUDGE
